DETAILED ACTION
This office action is in responsive to a response a request for continued examination filed on 8/4/21. Claims 1-20 are now pending.  
Applicant’s arguments, see page 9, filed 8/4/21, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claim 4 has been withdrawn. 
Applicant’s arguments, see pages 9-15, filed 8/4/21, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 15-22, filed 8/4/21, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-20 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Matthew Davison on 9/9/21.
The Examiner has made the following changes to the claims.  Additions to the claims are reflected by underline (example) and deletions are reflected by a strikethrough (
Claim 1
l. (Currently Amended} A system comprising:

a memory coupled to the processor, the memory storing instructions that, when executed
by the processor, cause the processor to:
determine a first motion envelope comprising a first plurality of points describing an
object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first plurality of points identifies a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the  actuators, wherein the first motion envelope is determined based on a Computer Aided Design (CAD) model of the object, wherein the CAD model omits one or more components of the object that will not cause collisions, omits one or more flexible components of the object, replaces a curved surface of the object with a straight surface removes an indention of a surface of the object, or a combination thereof;
determine a second motion envelope comprising a second plurality of points describing a range of motion of the particular portions constrained  by dynamic motion limits of the object;
perform an intersect operation  between the first motion envelope and the second motion envelope of the object to identify a third plurality of points identified by both the first motion envelope and the second motion envelope, the third plurality of points comprising fewer points than the first plurality of points, fewer points than the second plurality of points, or both;
determine an operational envelope of the object based on the third plurality of points, the 
operational envelope indicative of a range of motion of the object during operation of the object;
generate a virtual model of the object based on the operational envelope; and
model operation of the object with the virtual model to determine whether a collision between a 

an interface, wherein the interface sends commands to a controller of the object to control 
movement of the object based on collision-free movement paths determined from use of the virtual model.
Claim 2
2. (Currently Amended) The system of claim 1, further comprising a display device configured to display the virtual model.
Claim 3
3. (Currently Amended) The system of claim 1 further comprising a  kinematic simulator configured to virtually model movement of the object through the  operational envelope based on the virtual model.
Claim 7
7. (Currently Amended) A method comprising:
determining, by a processor, a first motion envelope comprising a first plurality of points 
describing an object, wherein the object comprises portions including actuators and one or more 
components coupled to the actuators, and wherein the first plurality of points identifies a 
kinematic envelope of positions of particular portions of the portions which are achievable by 
activation of the actuators, wherein the first motion envelope is determined based on a Computer 
Aided Design (CAD) model of the object, wherein the CAD model omits one or more components of the object that will not cause collisions, omits one or more flexible
components of the object, replaces a curved surface of the object with a straight surface, removes 
an indention of a surface of the object, or a combination thereof;
determining a second motion envelope comprising a second plurality of points describing a range of motion of the particular portions constrained  by dynamic motion limits of the object;
performing an intersect operation between the first motion envelope and the second motion envelope of the object to identify a third plurality of points identified by both the first motion envelope and the second motion envelope, the third plurality of points comprising fewer points than the first plurality of points, fewer points than the second plurality of points, or both;
determining an operational envelope of the object based on the third plurality of points, the operational envelope indicative of a range of motion of the object during operation of the object;
generating a virtual model of the object based on the operational envelope;
modeling operation of the object using the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators; and
sending commands to the object to control movement of the object based on movement paths determined from use of the virtual model.
Claim 18
18. (Currently Amended) A computer-readable storage device comprising instructions,
that when executed, cause a processor to perform operations comprising:
wherein the first motion envelope is determined based on a Computer-Aided Design (CAD) model of the object, wherein the CAD model omits one or more components of the object that will not cause collisions, omits one or more flexible components of the object, replaces a curved surface of the object with a straight surface, removes an indention of a surface of the object, or a combination thereof;
determine a second motion envelope comprising a second plurality of points describing a range of motion of the particular portions constrained by dynamic motion limits of the object;
performing an intersect operation between the first motion envelope and the second motion envelope of the object to identify a third plurality of points identified by both the first motion envelope and the second motion envelope, the third plurality of points comprising fewer points than the first plurality of points, fewer points than the second plurality of points, or both;
determining an operational envelope of the object based on the third plurality of points, the operational envelope indicative of a range of motion of the object during operation of the object;
generating a virtual model of the object based on the operational envelope;
modeling operation of the object using the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators; and
.

                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While on line reference Motion Planning Algorithms for General Closed-Chain Mechanisms, written by Cortes teaches a motion planning problem for finding feasible paths for a mobile system, Blankenship et al. (U.S. PGPub 2005/0045690) teaches a welding support structure arrangement to support an elongated assembled weldment preparatory to positional welding, Griffiths et al. (U.S. PGPub 2019/0054620) teaches a system and method of collision avoidance by determining first positions of first joints of a first repositionable arm and second positions of second joints of a second repositionable arm, Krishna et al. (U.S. Patent 5,953,977) teaches having motion planning system predetermines the response of the machine to a given set of motion commands, Tillman et al. (U.S. PGpub 2007/0174028) teaches a method for generating data representing an 
object involved in a computer-implemented simulation of a physical experiment, Teague et al. (U.S. PGPub 2003/0161390) teaches techniques for tracking closely spaced multipath and preventing finger merge without monitoring relative positions between each of a plurality of fingers, Park et al. (U.S. PGPub 2011/0093119) teaches playback method using a redundancy resolution parameter determined in conjunction with a joint structure, for a robot, and a method to apply analytic inverse kinematics to a robot having an elbow with an offset, none of these reference taken either alone or in combination with the prior art of record disclose, determine a first motion envelope comprising a first plurality of points describing an

	Claim 1 “determine a first motion envelope comprising a first plurality of points describing an
object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first plurality of points identifies a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the  actuators, wherein the first motion envelope is determined based on a Computer Aided Design (CAD) model of the object, wherein the CAD model omits one or more components of the object that will not cause collisions, omits one or more flexible components of the object, replaces a curved surface of the object with a straight surface removes an indention of a surface of the object, or a combination thereof”
Claim 7 “determining, by a processor, a first motion envelope comprising a first plurality of points describing an object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first plurality of points identifies a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators, wherein the first motion envelope is determined based on a Computer 
components of the object, replaces a curved surface of the object with a straight surface, removes 
an indention of a surface of the object, or a combination thereof”
	Claim 18 “determining a first motion envelope comprising a first plurality of points describing an object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first plurality of points identifies a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators, wherein the first motion envelope is determined based on a Computer-Aided Design (CAD) model of the object, wherein the CAD model omits one or more components of the object that will not cause collisions, omits one or more flexible components of the object, replaces a curved surface of the object with a straight surface, removes an indention of a surface of the object, or a combination thereof”, in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                            
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128